GILBERT, Circuit Judge.
This case comes before us without assignment of error other than that, at the close of the testimony for the prosecution, the trial court overruled the challenge of plaintiffs in error to the sufficiency of the evidence, and that the motion for a new trial was overruled. As no motion was made at the close of the testimony for an instructed verdict, and the ruling on the motion for a new trial is not reviewable here, no question is properly brought before this court for decision. But it is contended that there was no evidence to go to the jury to sustain the verdict. We have looked sufficiently far into the transcript to discover that the contention is without merit. The testimony fairly indicates that the plaintiffs in error were conducting a certain hotel when prohibition officers entered the same, and discovered that a large party was in progress and that a number of guests were drinking intoxicating liquor. There was testimony that the plaintiffs in error were the managers of the hotel. An attempt was made to show that the premises, which had been previously leased to the plaintiff in error Starritt, had been sublet by her to another. But there were testimony and circumstances which tended to indicate that such was not the fact, and that the jury were justified in discrediting her testimony. Among the items of the evidence was her express admission that she was the landlady. The judgment, therefore, must be affirmed.